DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-3, 5-15 are currently pending. Claims 10-15 are withdrawn as being drawn to a non-elected invention. Claims 1-3, 5-9 are currently under examination. This office action in in response to the amendment filed on 09/15/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0014087 A1).
Concerning claim 1-2, 5 Nishimura teaches a monomer unit having a 2,6-dioxabicyclo[3.3.0]octane skeleton in the structure of the polymer (paragraph 0019) which is indicated to be able to  be bound to a polymer chain by an appropriate linkage group such as an ester (paragraph 0020) the 2,6-dioxabicyclo[3.3.0]octane skeleton is further indicated to be able to have a substituent which can preferably include a hydroxyl group  which may be protected by a protecting group (paragraph 0021). The hydroxy group which may be protected by a protecting group is indicated to be able to be a hydroxyl group or an substituted oxy group such as methoxy ethoxy propoxy and other C3-C4 alkoxy groups (paragraph 0021). 
Examples of the monomer used to give this monomer unit are indicated to include  (paragraph 0041)

    PNG
    media_image1.png
    172
    137
    media_image1.png
    Greyscale

Where R is a hydrogen atom or a methyl group. 
When this compound has R as a methyl group it corresponds to the claimed structure with the exception of the R1 group which is H instead of a C1-C6 linear alkyl. 
However if a substituted oxy group such as methoxy, ethoxy or propoxy (which include linear alkyl chains) is used instead of the hydroxy group then the compound corresponds with claimed compound. 
As is indicated above Nishimura teaches that preferable substituents that can be present on the  2,6-dioxabicyclo[3.3.0]octane skeleton which can preferably include a hydroxyl group  which may be protected by a protecting group (paragraph 0021). The hydroxy group which may be protected by a protecting group is indicated to be able to be a hydroxyl group or an substituted oxy group such as methoxy ethoxy propoxy and other C3-C4 alkoxy groups (paragraph 0021). 
As such the hydroxy group and the substituted oxy group such as methoxy or ethoxy which include linear alkyl groups are considered to be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed compound has a methacrylate group resulting from the claimed R2 being methyl because Nishimura teaches that the monomer can be a methacrylate including a R group being a methyl group, and to alter the OH group of the exemplary monomer of Nishimura to be a alkoxy group including a linear alkyl group such as methoxy or ethoxy because Nishimura teaches that substituents of OH and protected OH such as methoxy and ethoxy groups are substantially equivalent and interchangeable with one another and this would provide the claimed compound structure. 
Concerning claim 3 Nishimura further s is indicated teaches that preferable substituents that can be present on the  2,6-dioxabicyclo[3.3.0]octane skeleton which can preferably include a hydroxyl group  which may be protected by a protecting group (paragraph 0021). The hydroxy group which may be protected by a protecting group is indicated to be able to be a hydroxyl group or a substituted oxy group such as methoxy (paragraph 0021).  As such the hydroxy group and the substituted oxy group such as methoxy would be considered to be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to replace the OH group of the exemplary compound of Nishimura with methoxy because Nishimura teaches that teaches that substituents of OH and protected OH such as methoxy and ethoxy groups are substantially equivalent and interchangeable with one another and it would be further obvious to use a methacrylate group to give the claimed structure because Nishimura teaches that methacrylate groups can be used in the monomer structure. 
Concerning claims 6-8 Nishimura further teaches that the monomer compound includes the various stereoisomers of the monomer structure (paragraph 0041) and particularly teaches that the compound is made from an isosorbide or an isomannide (paragraph 0052) which would result in the claimed stereo isomer structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to make the compound of Nishiumura from Isosorbide or isomannide to give the claimed stereo structure because Nishiumura teaches that the compound can be made from these and further teaches that the monomer structure can be one or a mixture of the stereoisomers of the monomer. 
Concerning claim 9 Nishimura further teaches that the monomer compound includes the various stereoisomers of the monomer structure (paragraph 0041) and particularly teaches that the compound is can be made from an isosorbide (paragraph 0052) and indicates that isosorbide (meth)acrylates can be used by mixing particular stereostructures (paragraphs 0041 and 0044-0045) which would result in the claimed stereo isomer structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to make the compound of Nishiumura from isosorbide to give the claimed stereo structure because Nishiumura teaches that the compound can be made from this compound and further teaches that the monomer structure can be one or a mixture of the stereoisomers of the monomer including those formed from isosorbide. 
Response to Arguments
4.	Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Nishimura that Nishimura relates to a monomer having a 2,6-dioxabicyclo[3.3.0]octane skeleton. Nishimura further states that this Kelton is able to have a substituent which can preferably include a hydroxyl group which may be protected by a protecting group, the protected hydroxyl group is indicated to be able to be a methoxy, ethoxy, propoxy and other C1-C4 alkoxy groups. According to the examiner, it would therefore be obvious to arrive to a monomer as recited in claim 1. 
Applicant respectfully  disagrees with the examiners interpretation of the cope of the genus of compounds disclosed by Nishimura. First the disclosure by Nishimura that the 2,6-dioxabicyclo[3.3.0]octane is able to have a substituent is a very general statement.  The 2,6-dioxabicyclo[3.3.0]octane skeleton comprises several possible positions which such a substituent could be attached.  The claim recites specific positions which the (meth)acryloyl and OR1 group are attached. In contrast Nishimura provides the general disclosure that the monomer that the monomer comprises a 2,6-dioxabicyclo[3.3.0]octane skeleton that can be substituted. From this the person skilled in the art would have to selected the substitution pattern recited by claim 1. 
Nishumura points to the specific substitution pattern of the monomer according to claim 1 but in the framework of a monomer having a hydroxyl substituent.  Then as indicated above Nishimura points to the possibility that the hydroxyl group may be protected by a protecting group, wherein the protected hydroxyl group is indicated to be able to be a methoxy, ethoxy, propoxy and other C1-C4 alkoxy groups. Applicant submits that this provision can not relate to the specific structure of formula 1 disclosed in paragraph 0041 of Nishimura.  The term protecting group has a specific meaning in chemistry.  And should be understood to be a group that can be removed under reasonable mild conditions. This is not the case for ethers such as methoxy , ethoxy propoxy and other C1-C4 alkoxy group which are stable groups. Except when such groups would be attached to specific positions on the 2,6-dioxabicyclo[3.3.0]octane skeleton such as on a position adjacent to a ring oxygen.  As such Nishiumura does not teach nor suggest that an O-R1 group wherein R1 is a linear C1 to C6 alkyl group could be attached to position 8 of the 2,6-dioxabicyclo[3.3.0]octane skeleton as recited by pending claim 1. Applicants would like to not that the “protected hydroxyl groups” are recited in paragraph 0021 of Nishimura and there are many possibilities from which a person skilled in the art could choose. 
This argument is not found to be persuasive because Nishimura teaches that the protecting group of a hydroxy group can be a methoxy , ethoxy propoxy and other C1-C4 alkoxy group and that these groups can be used on the 2,6-dioxabicyclo[3.3.0]octane skeleton.  Applicant states that alkoxy groups can not be used as protecting groups in the particularly claimed position but does not provide any evidence of this. Given the lack of any presented evidence that the protecting group of a hydroxy group being a methoxy , ethoxy propoxy and other C1-C4 alkoxy group can only occur in specific positions that are not the claimed position, the indication by Nishimura that these groups can act as protecting groups to a hydroxy group is assumed to be true for any position for which a hydroxy group can be substituted on the skeleton of Nishimura, because Nishimura indicates that these groups can be used as protecting groups and does not place any limitation on where these groups are used as protecting groups.  
Nishimura teaches a particular example of the monomer of  (paragraph 0041)

    PNG
    media_image1.png
    172
    137
    media_image1.png
    Greyscale

Where R is a hydrogen atom or a methyl group. 
When this compound has R as a methyl group it corresponds to the claimed structure with the exception of the R1 group which is H instead of a C1-C6 linear alkyl. 
However if a substituted oxy group such as methoxy, ethoxy or propoxy (which include linear alkyl chains) is used instead of the hydroxy group then the compound corresponds with claimed compound.   As was stated in the rejection above it would be obvious to replace the OH group with a linear alkoxy group because Nishimura teaches that the OH group and these protecting groups are alternatives to one another.  While Nishimura does teach re are multiple different substituents which can be used, the examples of a hydroxy group which may be protected by a protecting group are indicated by Nishimura (paragraph 0021) to be “for example, a hydroxyl group, a substituted oxy group (e.g. methoxy, ethoxy, propoxy and other C1-C4 alkoxy groups) and others”. As such the indication of a hydroxy group and groups such as methoxy ethoxy and propoxy which are OR groups where R is a linear alkyl chain, are indicated to be part of one overarching substituent type  of hydroxyl groups which may be protected by a protecting group which has only a small number of examples of the group provided and as such these closely related groups would be substantially equivalent and interchangeable with one another as is indicated in the discussion of the rejection above. That there are other possible substituents listed by Nishiumura does not teach away from the fact that a hydroxy group and the groups such as methoxy ethoxy and propoxy are taught to be alternatives to one another, and that one of ordinary skill in the art would find it obvious to replace one of these groups with one of the listed alternatives. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123.I. 
As such given that Nishimura teaches that methoxy ethoxy and propoxy can be used as alternatives to a hydroxyl group, that no evidence has been provided that the protecting groups indicated by Nishimura such as methoxy ethoxy and propoxy can not be used at particular position of the 2,6-dioxabicyclo[3.3.0]octane skeleton, and that Nishimura teaches an exemplary monomer that has the same substitutent position as the claimed compound and differs only in that an OH group is used instead of an OR group, the rejection provided above is maintained. 
Conclusion
5.	Claims 1-3, 5-9 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763